                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA


v.                            Case No.: 3:07-cr-233-J-33MCR


SYLVESTER WARREN III

_____________________________/

                           ORDER

     This matter comes before the Court pursuant to Sylvester

Warren III’s pro se construed Motion for Early Termination of

Supervised Release (Doc. # 425), filed on October 31, 2019.

The United States of America responded on November 14, 2019.

(Doc. # 427). For the reasons that follow, the Motion is

granted, and Mr. Warren’s supervised release is terminated.

Discussion

     In his Motion, Mr. Warren requests early termination of

his supervised release. Pursuant to 18 U.S.C. § 3583(e),

     [t]he court may, after considering the factors set
     forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C),
     (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) . . .
     terminate a term of supervised release and
     discharge the defendant released at any time after
     the expiration of one year of supervised release,
     pursuant to the provisions of the Federal Rules of
     Criminal Procedure relating to the modification of
     probation, if it is satisfied that such action is
     warranted by the conduct of the defendant released
     and the interest of justice.


                             1
18 U.S.C. § 3583(e)(1).

     In    2008,   Mr.   Warren     was    sentenced     to   a   term   of

imprisonment of 175 months, to be followed by five years of

supervised    release,    for     the     offense   of   conspiracy      to

distribute and to possess with the intent to distribute 5

kilograms or more of cocaine and 50 grams or more of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),

and 846. (Doc. ## 306, 307). On December 7, 2011, the Court

reduced Mr. Warren’s sentence to 121 months’ imprisonment.

(Doc. # 343). Mr. Warren was released from custody on June 9,

2015, and then began his five-year term of supervised release.

(Doc. # 427 at 2). Thus, Mr. Warren’s term of supervised

release is set to end in June of 2020.

     Mr.     Warren   asks   that       his   supervised      release    be

terminated early because he has complied with the terms of

his supervised release for over four years and has become a

positive influence and role model to those in his community.

(Doc. # 425 at 1). Mr. Warren’s probation officer confirms

that he has complied with all terms of his supervised release.

(Doc. # 427 at 7). And Mr. Warren has included multiple

letters from friends, family, and Lake City community members

praising Mr. Warren’s character. (Doc. # 425 at 2-12).




                                    2
     The Court is mindful that the assigned Assistant United

States Attorney objects to early termination. In light of Mr.

Warren’s compliance with the terms of his supervised release

and positive involvement in his community, however, the Court

agrees   that   Mr.   Warren’s   supervised   release   should   be

terminated a few months early.

     Accordingly, it is hereby

     ORDERED, ADJUDGED, and DECREED:

     Sylvester Warren III’s pro se construed Motion for Early

Termination of Supervised Release (Doc. # 425) is GRANTED.

Sylvester Warren III is discharged from supervised release

immediately and the proceedings in the case are terminated.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

27th day of November, 2019.




                                 3
